          Case 1:20-cr-00396-NRB Document 42 Filed 06/14/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                     X
                                                          :
  UNITED STATES OF AMERICA                                :    FINAL ORDER OF FORFEITURE
                                                          :
                  -v.-                                    :    20 Cr. 396 (NRB)
                                                          :
  TRACY REYNOLDS,                                         :
        a/k/a “Sara”                                      :
                     Defendant.                           :
                                                          :
  ------------------------------------                    X
               WHEREAS, on or about February 3, 2021, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order

of Forfeiture”) (D.E. 27), which ordered the forfeiture to the United States of all right, title and

interest of TRACY REYNOLDS, a/k/a “Sara” (the “Defendant”) in the following property:

                         i.      $13.72 in United States currency formerly on deposit at Wells
                                Fargo Bank, N.A., in account no. 3015210598, held in the name of
                                Venus Adult Online DBA Sensual Adult Toys, and any and all funds
                                traceable thereto, including accrued interest;

                         ii.    $11,387.16 in United States currency formerly on deposit at Wells
                                Fargo Bank, N.A., in account no. 6075312931, held in the name of
                                Luxury Concierges Inc. DBA Luc Inc., and any and all funds
                                traceable thereto, including accrued interest;

                         iii.   $1,027.09 in United States currency formerly on deposit at Wells
                                Fargo Bank, N.A., in account no. 7947467895, held in the name of
                                Luxury Concierges Inc. DBA Luc Inc., and any and all funds
                                traceable thereto, including accrued interest; and

                         iv.    Any and all funds on deposit at Wells Fargo Bank, N.A., in account
                                no. 8467476407, held in the name of United Concierges Inc., and
                                any and all funds traceable thereto, including accrued interest;

(the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
          Case 1:20-cr-00396-NRB Document 42 Filed 06/14/21 Page 2 of 3




notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on February 11, 2021, for thirty (30) consecutive days, through March 12, 2021,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on June 14, 2021 (D.E. 39);

               WHEREAS, on or about February 23, 2021, notice of the Preliminary Order of

Forfeiture was sent by certified mail, return receipt requested, to:

               Bobbi Magee
               Oconto, NE 68860

(the “Noticed Party”);




                                                  2
          Case 1:20-cr-00396-NRB Document 42 Filed 06/14/21 Page 3 of 3




               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant and the Noticed Party are the only persons and/or

entities known by the Government to have a potential interest the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Customs and Border Protection (or its designee) shall

take possession of the Specific Property and dispose of the same according to law, in accordance

with Title 21, United States Code, Section 853(h).

Dated: New York, New York
         June 14 2021
       ____________,

                                               SO ORDERED:


                                               ______________________________________
                                               HONORABLE NAOMI REICE BUCHWALD
                                               UNITED STATES DISTRICT JUDGE



                                                  3
